Citation Nr: 0834197	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-21 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 21, 2001, 
for the grant of service connection for lumbosacral spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1945 to August 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in February 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In August 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In April 2008, the Board remanded the issue for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has raised the issue of clear and unmistakable 
error (CUE) in a rating decision in September 1945, which 
denied service connection for a back disability.  The issue 
of an effective date earlier than March 21, 2001, for the 
grant of service connection for lumbosacral spine disability 
is inextricably intertwined with the CUE claim in the 
September 1945 rating decision since the veteran contends he 
should have an effective date of 1945 for his service-
connected lumbosacral spine disability.  The CUE benefits 
claim could directly impact the earlier effective date claim 
for service connection for lumbosacral spine disability.  See 
Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(Where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together); see also Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Therefore, the Board must wait for the RO 
to consider the CUE claim prior to it considering the earlier 
effective date claim for service connection for lumbosacral 
spine disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The RO should consider the claim of CUE in 
the September 1945 rating decision, which 
denied service connection for a back 
disability and then, as appropriate, 
readjudicate the claim of effective date 
earlier than March 21, 2001, for the grant 
of service connection for lumbosacral 
spine disability.  

Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



